Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of species II – Figures 13-18 in the reply filed on 12/13/21 is acknowledged.  Claims 2-4 and 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray 5,606,916.  Murray discloses (claim 1) a centering apparatus for a pivotable hopper door 16 of a hopper car with an elongate housing 40, a piston assembly having a piston head disposed within the housing (col. 3, lines 28-37), a piston rod extending from an end of the housing, and a coupler 46 disposed at a distal end of the piston rod and configured to operatively couple to a hopper door 16, and a biasing apparatus (closing operation of motor 40, col. 3, lines 38-64) that biases the  by the hopper door 16.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing hopper door opening and closing systems.

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvement comprises a second piston head disposed within the housing, a second piston rod extending from an opposite second end of the housing and a midplate positioned along a length of the housing between the first piston assembly and the second piston assembly.
Claims 16-20 are allowed.  The improvement comprises a second piston head disposed within the housing, a second piston rod extending from an opposite second end of the housing and a midplate positioned along a length of the housing between the first piston assembly and the second piston assembly.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745 
February 12, 2022